BEFORE THE PUBLIC SERVICE COMMISSION OF THE STATE OF MISSOURI In the Matter of the Joint Application of Great Plains ) Energy Incorporated, Kansas City Power & Light ) Company, and Aquila, Inc., for Approval of the Merger ) Case No. EM-2007-0374 of Aquila, Inc., with a Subsidiary of Great Plains ) Energy Incorporated and for Other Related Relief. ) REPORT AND ORDER Issue Date: July 1, 2008 Effective Date: July 11, 2008 BEFORE THE PUBLIC SERVICE COMMISSION OF THE STATE OF MISSOURI In the Matter of the Joint Application of Great Plains ) Energy Incorporated, Kansas City Power & Light ) Company, and Aquila, Inc., for Approval of the Merger ) Case No. EM-2007-0374 of Aquila, Inc., with a Subsidiary of Great Plains ) Energy Incorporated and for Other Related Relief. ) REPORT AND ORDER TABLE OF CONTENTS Appearances 6 I.Procedural History Introduction 8 A. Notice and Interventions 9 B. Initial Procedural Schedule, Hearing Dates and Issues List 10 C. Resumption of Evidentiary Hearing and Revised Issues List 10 D. Great Plains and KCPL’s Motion to Limit the Scope of the Proceedings 14 1. Overview 14 2. Commission Ruling on the Motion to Limit the Scope of the Hearing 18 3. Conclusions of Law Regarding the Evidentiary Ruling 19 a. The Anonymous Letters 21 b. Great Plains and KCPL’s Code of Ethical Business Conduct and Their Gift and Gratuity Policy 25 c. The Future “Additional Amortizations” Issue 26 d. The Inquiry into KCPL’s Comprehensive Energy Plan 29 E Court of Appeals – Petition for a Writ of Mandamus and Writ of Prohibition 30 F. Missouri Supreme Court – Petition for a Writ of Mandamus and Writ of Prohibition 31 G. Petition to Reopen the Record 31 H. Case Submission 32 II.Findings of Fact Introduction 33 A. Findings of Fact Regarding the Parties 35 B. Findings of Fact Regarding Witness Demeanor, Credibility and Testimony 44 C. Findings of Fact Regarding Aquila’s Decision to Transfer Its Assets 61 D. Findings of Fact Regarding the Structure of the Merger Transactions 66 E. Findings of Fact Regarding Costs to Achieve and Merger Synergy Savings 75 1. Costs to Achieve Synergies 75 2. Synergy Savings 79 a. Methodology for Synergy Savings 81 i. Due Diligence 81 ii. Integration Teams 82 (a) Overview 82 (b) Specifics of the Integration Planning Process 85 b. Calculated Synergy Savings – Summary 90 c. Calculated Synergy Savings – Components 92 d. Synergy Sharing versus Synergy Retention 96 e. Synergy Savings Tracking 97 3. Reasonableness of the Projected Synergies 98 4. Controverting Evidence Regarding the Reasonableness of the Calculated Synergy Savings 107 a. Staff’s Position 107 b. Public Counsel’s Position 112 c. The Industrials’ Position 118 F. Findings of Fact Regarding Transaction and Transition Cost Recovery 121 1. The Applicants’ Proposal for Transaction and Transition Cost Recovery 123 2. The Reasonableness of Allowing Recovery of Transaction and Transition Costs 127 G. Findings of Fact Regarding Credit Quality Following the Merger 128 1. Credit-Worthiness 128 2. Controverting Evidence About Post-Merger Credit Worthiness 139 a. Changes in Key Assumptions Utilized by the Credit Rating Agencies 145 b. Cost and Schedule of the Iatan Construction Projects 147 c. Company Testimony 151 d. Crane Accident 153 3. “Additional Amortizations” 154 4. Actual Debt Cost Recovery 156 H. Findings of Fact Regarding Service Quality 157 1. Management Structure 159 2. Field Operations 161 2 3. KCPL Reliability Measures 164 4. System Reliability Post-Merger 165 5. Strategy and Approach for Combining the Customer Service Functions 168 6. Maintenance of Recent Improvements in Aquila’s Customer Service 170 7. Customer Service Operations 171 8. Current Services Provided and Post-Merger Integration 175 9. Other Post-Merger Considerations 180 a. Energy Efficiency and Conservation Issues 180 b. Transition Services 181 c. Communities 181 10. Controverting Evidence 182 I. Findings of Fact Regarding the Requested Waiver of the Commission’s Affiliate Transactions Rule, 4 CSR 240-20.015 183 1. Post-Merger Accounting 183 a. Post-Merger Affiliate Transactions 183 b. Tax Consequences 185 2. Purpose of the Affiliate Transactions Rule 186 3. Effect of Application of the Rule to Synergies Generated by the Merger 187 4. Staff’s Position Controverting Evidence to the Requested Waiver 188 J. Findings of Fact Regarding Transmission and RTO/ISO Criteria 189 1. Regional Transmission Organization Participation, Pre- and Post-Merger Considerations 189 2. Conditioning Approval of the Merger 197 a. RTO Membership 198 b. Quantification of Joint Dispatch 202 c. Consolidation of Balancing Authority Operations 204 K. Findings of Fact Regarding Municipal Franchise Agreement with Kansas City 206 L. Findings of Fact Regarding Municipal Franchise Agreement with St. Joseph 212 M. Findings of Fact Regarding Proposal to Have KCPL Submit a Separate Quality of Service Plan 213 N. Findings of Fact Regarding Proposal to Have KCPL Establish an Earnings Sharing Mechanism 216 O. Findings of Fact Regarding a Future Rate Case 218 III.Conclusions of Law A. Conclusions of Law Regarding Jurisdiction, Applicable Statutes, Burden of Proof, and Applicable Standards for Evaluating the Merger Application 219 1. Commission Jurisdiction and Authority 219 2. Application of Section 393.190.1 220 a. The Statute 220 b. Properly Pled Request for Relief 222 3 3. Merger Approval Standard – “Not Detrimental to the Public Interest” – and Burden of Proof 228 4. Public Interest Defined 232 5. Final Conclusions Regarding Jurisdiction, Applicable Statutes, Burden of Proof, and Applicable Standards for Evaluating the Merger Application 234 B. Conclusions of Law Regarding Projected Synergy Savings 234 1. Total Synergies 234 2. Methods for Calculating Synergies 236 3. The Criticisms of the Applicants’ Estimates of Synergies 237 4. Final Conclusions Regarding Projected Synergy Savings 237 C. Conclusions of Law Regarding Transaction and Transition Cost Recovery 239 1. Transaction Costs 239 2. Transition Cost Recovery 240 3. Final Conclusions Regarding Transaction and Transition Cost Recovery 241 D. Conclusions of Law Regarding Post Merger Credit-Worthiness 241 1. Credit Rating Agencies 242 2. Cost and Schedule of the Iatan Construction Projects 244 3. Conclusions Concerning the “Crane Incident” 246 4. Conclusions of Law Regarding Additional Amortizations 247 5. Conclusions of Law Regarding Actual Debt Cost Recovery 248 6. Final Conclusions Regarding Post-Merger Credit Worthiness 249 E. Conclusions of Law Regarding Service Quality and Customer Service 250 1. Customer Service 251 2. Service Quality 252 3. Controverting Evidence 254 4. Final Conclusions Regarding Service Quality and Customer Service 254 F. Conclusions of Law Regarding the Application of the “Not Detrimental to the Public Interest” Standard – Application of the Balancing Test 255 1. Operational Benefits 256 2. Synergy Savings and Transaction and Transition Costs 258 3. Credit-Worthiness 259 4. Customer Service and Service Quality 259 5. Tangential Benefits 260 6. Final Conclusions Regarding the Application of the “Not Detrimental to the Public Interest” Standard 261 G. Conclusions of Law Regarding the Commission’s Affiliate Transactions Rule 262 1. The Purpose of the Rule 262 2. Waiver Request 262 3. Final Conclusions Regarding the Affiliate Transactions Rule 264 4 H. Conclusions of Law Regarding Other Potential Conditions to Place on the Approval of the Merger 265 1. Transmission and RTO/ISO Criteria, Quantification of Joint Dispatch, and Consolidation of Balancing Authority 265 a. RTO/ISO Criteria 266 b. Quantification of Joint Dispatch 267 c. Consolidation of Balancing Authority 268 d. Final Conclusions Regarding Transmission and RTO/ISO Criteria, Quantification of Joint Dispatch, and Consolidation of Balancing Authority 268 2. The Kansas City and KCPL Municipal Franchise Agreement 269 a. Authority of the Commission 269 b. Final Conclusion Regarding the Kansas City and KCPL Municipal Franchise Agreement 272 3. The St. Joseph and Aquila Municipal Franchise Agreement 272 a. Authority of the Commission 272 b. Final Conclusion Regarding the St. Joseph and Aquila Municipal Franchise Agreement 273 4. Kansas City’s Request for a Separate Quality of Service Plan 273 a. Kansas City’s Request 273 b. Final Conclusions Regarding Kansas City’s Request for a Separate Quality of Service Plan 274 5. Kansas City’s Proposed Earnings Sharing Mechanism 275 a. Earnings Sharing Mechanism Proposal 275 b. Final Conclusions Regarding Kansas City’s Proposed Earnings Sharing Mechanism 276 6. Kansas City’s Proposed Future Consolidated Rate Case 277 a. Future Consolidated Rate Case Proposal 277 b. Final Conclusion Regarding Kansas City’s Proposed Future Consolidated Rate Case 277 7. Kansas City’s Proposed Condition for a Comprehensive Energy Audit 278 8. Name Change 278 9. Transition Services Agreement 278 I. Precedential Effect 279 IV.Final Decision Decision 280 Ordered Paragraphs 281 5 APPEARANCES James M.
